DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes

2.        This Office action is replacement for the previous Office action that corrects heading for the prior art rejections. Examiner inadvertently used headings of the 103 rejection instead of headings of 102 rejection applied to claims 1-7.
         Appropriate correction and additional clarifications has been made below in this Office action conforming that the Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroike et al. (US PAP 2014/0254760 A1).

Information Disclosure Statement

3.       The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

   5.         Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16 and 17 of copending Application No. 16/911,031 (reference application: Kuwata (US PAP 2021/0033543 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
          With respect to claim 1, the copending applications claim 1 claims a radiation generation control device comprising: an acquirer that acquires a first signal which instructs emission of radiation; a first connector that inputs a second signal which indicates a driving state of a radiography apparatus that generates a radiographic image; a second connector that connects with a radiation generation apparatus that generates radiation; and a controller that makes the second connector repeatedly output a third signal which instructs emission of radiation with a predetermined period based on the acquired first signal and the input second signal. 
          With respect to claim 2, the copending applications claim 2 claims the radiation generation control device according to claim 1, wherein the second connector is a connector into which one end of a cable having another end connected to the radiation generation apparatus is inserted.
           With respect to claim 3, the copending applications claim 3 claims the radiation generation control device according to claim 1, wherein the second connector connects with the radiation generation apparatus through a relay that relays a signal.
            With respect to claim 4, the copending applications claim 4 claims the radiation generation control device according to claim 1, wherein an irradiation instruction switch that outputs the first signal is connectable to the radiation generation control device, and the acquirer directly acquires the first signal from the irradiation instruction switch.
           With respect to claim 5, the copending applications claim 5 claims the radiation generation control device according to claim 1, wherein a substrate or an apparatus which is provided with an irradiation instruction switch that outputs the first signal is connected to the radiation generation control device, and the acquirer acquires the first signal output from the irradiation instruction switch through the substrate or the apparatus. 
           With respect to claim 6, the copending applications claim 6 claims the radiation generation control device according to claim 1, wherein the acquirer acquires the first signal output from the irradiation instruction switch through the radiation generation apparatus.
             With respect to claims 7 and 8, the copending applications claim 7 claims the radiation generation control device according to claim 1, wherein the controller outputs a fourth signal that instructs an imaging timing of the radiographic image from the first connector based on a timing when the third signal is output; wherein the acquirer acquires a fifth signal which instructs a start of capture of a radiographic image and which is output before the first signal, and the controller outputs the fourth signal also for a period from the acquisition of the fifth signal to the acquisition of the first signal. 
           With respect to claim 9, the copending applications claim 8 claims the radiation generation control device according to claim 8, wherein the acquirer acquires a sixth signal which instructs preparation for emitting radiation and which is output before the first signal and after the fifth signal, and the controller outputs the fourth signal also for a period from the acquisition of the sixth signal to the acquisition of the first signal. 
          With respect to claims 10 and 11, the copending applications claim 10 claims the radiation generation control device according to claim 7, wherein the controller repeatedly outputs the fourth signal with the same period as that of the third signal or wherein the controller outputs the fourth signal a predetermined time after the output of the third signal. 
             With respect to claim 12, the copending applications claim 9 claims the radiation generation control device according to claim 1, wherein, even if the second signal is input, the controller does not output the third signal until a predetermined standby time elapses after the first signal is acquired. 
             With respect to claim 13, the copending applications claim 10 claims the radiation generation control device according to claim 1, wherein the controller repeatedly outputs the third signal until the number of times the third signal is output reaches a predetermined value or until a predetermined output time elapses after a first output of the third signal. 
            With respect to claim 14, the copending applications claim 11 claims a radiation generation control system comprising: the radiation generation control device according to claim 1; and a console which is connected to the radiation generation control device and which sets an operation of the radiation generation control device, wherein the console sets a number of times the third signal is output or an output time for which the third signal is repeatedly output in the radiation generation control device before the radiation generation control device outputs the third signal. 
            With respect to claim 15, the copending applications claim 12 claims the radiation generation control system according to claim 14, wherein the console includes a display, and the console displays the number of times the third signal is output or the output time for which the third signal is repeatedly output, which has been set in the radiation generation control device, on the display. 
            With respect to claim 16, the copending applications claim 12 claims the radiation generation control system according to claim 15, wherein, if the second signal is input to the first connector of the radiation generation control device, the console displays information indicating that irradiation is possible on the display. 
            With respect to claim 17, the copending applications claim 12 claims the radiation generation control system according to claim 15, wherein, while the radiation generation control device is outputting the third signal, the console displays information indicating that radiation is being emitted on the display. 
           With respect to claim 18, the copending applications claim 16 claims a radiography system comprising: a radiation generation apparatus that generates radiation; a radiography apparatus that generates a radiographic image; and the radiation generation control device according to claim 1. 
           With respect to claim 19, the copending applications claim 17 claims the radiography system according to claim 18, wherein the radiography system is capable of capturing a still image while the radiation generation control device is not connected. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroike et al. (US PAP 2014/0254760 A1).
           With respect to claim 1, Hiroike et al. teach a radiation generation control device (130/300) comprising (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12): a control unit, a setting unit, and an obtaining unit. The control unit performs a first control to cause a radiation sensor to transit into a state where electric charges can be stored if it is determined that a predetermined standby time elapses and performs a second control to cause the radiation sensor to transit into the state where electric charges can be stored in response to a signal received from a detection unit configured to detect start of a generation of radioactive rays. The setting unit designates either the first control or the second control as a control to be performed. The obtaining unit acquires radiation image data from the radiation sensor (see abstract). 

    PNG
    media_image1.png
    521
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    729
    media_image2.png
    Greyscale

The first control to perform a imaging operation using the timer, the second control to perform a imaging control using the radiation irradiation detecting circuit, and the third control to perform a synchronized imaging operation using the radiation generating unit IF 222, considering various conditions (e.g., system configuration, imaging environment, and imaging conditions) (see paragraphs 0061, 0268, 0279, 0289 and 0294).


    PNG
    media_image3.png
    491
    573
    media_image3.png
    Greyscale
an acquirer (1507) that acquires a first signal which instructs emission of radiation (see Figs. 1, 3 and 15); a first connector (a connector between an unit (1509) and a device (392)) that inputs a second signal which indicates a driving state of a radiography apparatus that generates a radiographic image; a second connector (a connector between the device (395) and  an apparatus (1500)) that connects with a radiation generation apparatus that generates radiation; and a controller (395) that makes the second connector repeatedly output (see paragraph 0061; to perform a synchronized imaging operation) a third signal which instructs emission of radiation with a predetermined period (see paragraphs 0294 and 0431) based on the acquired first signal and the input second signal (see paragraphs 0061, 0279, 0339, 0341, 0431 and 0343; claims 2, 3, 5 and 12). 
            With respect to claim 2, Hiroike et al. teach the radiation generation control device according to claim 1 (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12), wherein the second connector is a connector into which one end of a cable having another end connected to the radiation generation apparatus is inserted (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12).
           With respect to claim 3, Hiroike et al. teach the radiation generation control device according to claim 1, wherein the second connector connects with the radiation generation apparatus through a relay that relays a signal (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12).
            With respect to claim 4, Hiroike et al. teach the radiation generation control device according to claim 1, wherein an irradiation instruction switch that outputs the first signal is connectable to the radiation generation control device, and the acquirer directly acquires the first signal from the irradiation instruction switch (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12).
           With respect to claim 5, Hiroike et al. teach the radiation generation control device according to claim 1, wherein a substrate or an apparatus which is provided with an irradiation instruction switch that outputs the first signal is connected to the radiation generation control device, and the acquirer acquires the first signal output from the irradiation instruction switch through the substrate or the apparatus (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12). 
           With respect to claim 6, Hiroike et al. teach the radiation generation control device according to claim 1, wherein the acquirer acquires the first signal output from the irradiation instruction switch through the radiation generation apparatus (see abstract; Figs. 1-15; paragraphs 0061, 0279, 0339, 0341, 0343; claims 2, 3, 5 and 12).

Conclusion

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./   March 18, 2021